Murdock,
dissenting: Section 212 (d) of the Revenue Act of 1926 provides that in the case of a sale or other disposition of real property, if the initial payments do not exceed one-fourth of the purchase price, the income may, under regulations prescribed by the Commissioner with the approval of the Secretary, be returned on the basis and in the manner prescribed for returning income from the sale of personal property on the installment plan. The section further provides that the term “ initial payments ” means the payments received in cash or property other than evidences of indebtedness of the pur*1263chaser during the taxable period in which the sale is made. The terms of the sale in question in this case brought it precisely within the provisions of the above section, and in my opinion, the taxpayer had a right to report his profit in the manner prescribed in section 212 (d) so that for the taxable year before us there was no profit to be reported.